CIRRUS LOGIC, INC.
2007 MANAGEMENT AND KEY INDIVIDUAL CONTRIBUTOR INCENTIVE PLAN
Effective September 30, 2007



1.   Purpose.

The purposes of the Cirrus Logic, Inc. Management and Key Individual Contributor
Incentive Plan (the “Incentive Plan”) are to (1) provide Participants with
incentives to improve the Company’s financial performance through the
achievement of semi-annual goals relating to the Company’s Operating Profit
Margin and Revenue Growth, and (2) attract, retain, motivate and reward the
Company’s management team and key individual contributors.

2. Definitions.

As used herein, the following definitions shall apply:



  (A)   “Base Salary” means an Employee’s annual rate of base salary, exclusive
of bonuses, incentive pay, commissions, and all other forms of compensation.
Base Salary for a given Plan Cycle shall be calculated based on Participants’
Base Salary in effect on the last day of a Plan Cycle.



  (B)   “Board” means the Board of Directors of Cirrus Logic, Inc.



  (C)   “Cause” means (i) gross negligence or willful misconduct in the
performance of duties to the Company after one written warning detailing the
concerns and offering the Employee opportunities to cure; (ii) material and
willful violation of any federal or state law; (iii) commission of any act of
fraud with respect to the Company; (iv) conviction of a felony or any crime
causing material harm to the standing and reputation of the Company; or
(v) intentional and improper disclosure of the Company’s confidential or
proprietary information.



  (D)   “Change in Control” means (i) the sale, lease, conveyance or other
disposition of all or substantially all of the Company’s assets as an entirety
or substantially as an entirety to any person, entity or group or persons acting
in concert; (ii) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) becoming the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or (iii) a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least 50% of the voting power represented by
the voting securities of the Company or such surviving entity (or parent)
outstanding immediately after such merger or consolidation.



  (E)   “Code” means the Internal Revenue Code of 1986, as amended.



  (F)   “Committee” means the Compensation Committee of the Board.



  (G)   “Company” means Cirrus Logic, Inc. and its wholly owned subsidiaries and
affiliates, and each of their respective successors.



  (H)   “Continuously Employed” means the Employee’s continuous and
uninterrupted full-time employment with the Company except for approved absences
and other interruptions approved by the Committee or pursuant to a formal
written Company policy.



  (I)   “Disability” means total and permanent disability as defined in
accordance with the Company’s Long-Term Disability Plan.



  (J)   “Effective Date” means September 30, 2007.



  (K)   “Eligible Participant” means any Employee who is in a management or
leadership position in the Company or who is a key individual contributor whose
efforts potentially have a material impact on the Company’s performance.



  (L)   “Employee” means a natural person who is employed by the Company and who
is treated as an employee by the Company for tax purposes.



  (M)   “Incentive Plan Pay-Out Percentage” means the multiplier derived from
the formula set forth by the Committee before a Plan Cycle for determining the
pay-out percentage based on the Company’s Operating Profit Margin and Revenue
Growth. The Committee shall review and update the Operating Profit Margin and
Revenue Growth performance goals and the associated Incentive Plan Pay-Out
Percentages applicable to a Plan Cycle prior to the commencement of such Plan
Cycle.



  (N)   “Individual Incentive Payment” means the amount calculated for each
Participant in Section 5 for each Plan Cycle.



  (O)   “Individual Performance Multiplier” means a performance multiplier of
between 0% and 120% to be determined based on a Participant’s achievement of
individual performance goals (“MBOs”) set for each Participant pursuant to
Section 3(C).



  (P)   “Operating Profit Margin” will be measured as the Company’s consolidated
GAAP operating income (revenue minus cost of goods sold (COGS) minus research
and development (R&D) minus selling, general and administrative (SG&A),
excluding Incentive Plan and VCP accruals, if any, and any Non-Recurring Items)
as a percentage of revenue. The Company’s GAAP operating income shall be
determined based on the Company’s financial results as approved by the Company’s
Audit Committee and filed with the Securities and Exchange Commission on a
Form 10Q or Form 10K.



  (Q)   “Non-Recurring Items” include any unusual or infrequent accounting items
included in GAAP operating profits such as:



  (i)   gains on sales of assets not otherwise included in revenue;



  (ii)   losses on sales of assets, restructuring charges, merger-related costs
including amortization or impairment of acquisition-related intangible assets,
asset write-offs, write-downs, and impairments whether or not included in COGS,
SG&A or R&D expenses; and



  (iii)   such other items as the Committee may determine at its sole
discretion.

The Committee will determine, in its sole discretion, whether to include or
exclude any or all of the above described Non-Recurring Items as part of
Operating Profit Margin.



  (R)   “Participant” means any Eligible Participant designated by the Committee
to participate in the Incentive Plan for a Plan Cycle.



  (S)   “Plan Cycle” means a period on or after the Effective Date beginning on
the first day of the Company’s first fiscal quarter and ending on the last day
of the Company’s second fiscal quarter, or the period beginning on the first day
of the Company’s third fiscal quarter and ending on the last day of the
Company’s fourth fiscal quarter.



  (T)   “Revenue Growth” means the Company’s year-over-year revenue growth based
on the Company’s GAAP revenue for a given Plan Cycle over the Company’s GAAP
revenue for the corresponding period from the prior fiscal year. The Company’s
GAAP revenue shall be determined based on the Company’s financial results as
approved by the Company’s Audit Committee and filed with the Securities and
Exchange Commission on a Form 10Q or Form 10K. For purposes of calculating
Revenue Growth, the Committee shall exclude any non-recurring revenue as
calculated by the Committee for purposes of determining the Operating Profit
Margin. To preserve the intended incentives and benefits of the Incentive Plan,
the Committee may adjust the Revenue Growth calculation to reflect any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), or any complete or
partial liquidation of the Company (or any material portion of the Company).



  (U)   “Target Incentive Amount” means, for each Participant, the product of
(a) the Participant’s Base Salary times (b) the Participant’s Target Incentive
Factor.



  (V)   “Target Incentive Factor” means the applicable target award percentage
for a Participant as set forth in Schedule A to this Incentive Plan.



  (W)   “VCP” means the Company’s Variable Compensation Plan, or any similar
plan intended to compensate Employees based on the Company’s financial
performance.

3. Administration of the Incentive Plan.



  (A)   Administration. The Incentive Plan shall be administered by the
Committee.



  (B)   Powers of the Committee. Subject to the provisions of the Incentive Plan
and to the specific duties, if any, delegated by the Board, the Committee shall
have the authority, in its discretion, to construe and interpret the terms of
the Incentive Plan, to designate the Participants in the Incentive Plan, and to
make all other determinations deemed necessary or advisable for administering
the Incentive Plan.



  (C)   Individual Performance Multipliers. In determining an Individual
Incentive Payment, the Committee may include an Individual Performance
Multiplier for any Participant that reflects a Participant’s achievement of MBOs
during a Plan Cycle. If included, the Committee will set the CEO’s MBOs and
determine the CEO’s Individual Performance Multiplier for a Plan Cycle. For all
other Participants, the CEO, or an immediate supervisor of the Participant
designated by the CEO, will set the Participants MBOs and determine a
Participant’s Individual Performance Multiplier for a Plan Cycle. The specific
MBOs must be established while the performance relating to the MBOs remains
substantially uncertain with respect to achievement of such MBOs during a Plan
Cycle. MBOs may vary based on the Company’s strategic initiatives and the
responsibilities of each Participant.



  (D)   Effect of Committee’s Decisions. The Committee’s decisions,
determinations and interpretations shall be final and binding on all
Participants.



4.   Eligibility.

Except as set forth in Section 7 below, Participants who are not Continuously
Employed by the Company during a Plan Cycle will receive a pro-rata Individual
Incentive Payment based upon the number of calendar days during a Plan Cycle
that the Participant was an Employee. A Participant’s Target Incentive Factor
for a Plan Cycle will be based on the Target Incentive Factor for the
Participant determined as of the last day of the Plan Cycle.

5. Determination of Payments.

The Individual Incentive Payment to each Participant for each Plan Cycle shall
be calculated by multiplying the Participant’s Target Incentive Amount by the
Incentive Plan Pay-Out Percentage for that Plan Cycle. At its discretion, the
Committee may further include an Individual Performance Multiplier in the
determination of Individual Incentive Payments during any Plan Cycle. In no
event shall any Individual Incentive Payment exceed 250% of a Participant’s
Target Incentive Amount.

6. Payout Schedule.



  (A)   Payout Timing. Individual Incentive Payments shall be paid in a cash
lump sum to each Participant as soon as is reasonably practicable after the
public disclosure of the Company’s financial results through the filing of a
Form 10Q or Form 10K with the Securities and Exchange Commission for the
relevant Plan Cycle; provided, however, that with respect to each Participant
(or his or her estate, as applicable) who, pursuant to Section 7(A) below, is
eligible to receive an Individual Incentive Payment for a given Plan Cycle
without being Continuously Employed on the date such Individual Incentive
Payment is paid, then:



  (i)   With respect to an Individual Incentive Payment for a Plan Cycle
composed of the Company’s first and second fiscal quarters, such Individual
Incentive Payment shall be paid on or before the 15th day of the third month
following the later of (a) the last day of the calendar year in which such
Participant died, incurred a Disability, or was terminated by the Company for
other than Cause, or (b) the last day of the Company’s taxable year in which
such Participant died, incurred a Disability, or was terminated by the Company
for other than Cause; and



  (ii)   With respect to an Individual Incentive Payment for a Plan Cycle
composed of the Company’s third and fourth fiscal quarters, such Individual
Incentive Payment shall be paid in the calendar year during which such Plan
Cycle ends, but no later than on or before the 15th day of the third month
following the later of (a) the last day of the calendar year in which such
Participant died, incurred a Disability, or was terminated by the Company for
other than Cause, or (b) the last day of the Company’s taxable year in which
such Participant died, incurred a Disability, or was terminated by the Company
for other than Cause.



  (B)   Continuous Status. Notwithstanding anything in the Incentive Plan to the
contrary, except as provided in Section 7(A) below in the case of death,
Disability or termination by the Company for other than Cause, a Participant
must be Continuously Employed as of the last day of a Plan Cycle and on the date
the Individual Incentive Payment is paid in order to receive an Individual
Incentive Payment for a given Plan Cycle. In the event a Participant’s
Continuous Employment with the Company terminates for any reason other than
death, Disability or termination by the Company for other than Cause, any unpaid
portion of the Participant’s Individual Incentive Payment shall be forfeited.



  (C)   Withholding. Any amounts payable hereunder shall be subject to
applicable tax and other payroll withholding in accordance with the Company’s
policies and programs and applicable law.

7. Miscellaneous Provisions.



  (A)   Terminations. In the event of a Participant’s death, Disability or
termination by the Company for other than Cause, the Participant or his or her
estate (as applicable) will receive a pro rata Individual Incentive Payment,
based upon the Company’s performance during a Plan Cycle and the number of
calendar days completed in the current Plan Cycle at the time of the
termination.



  (B)   Unsecured Creditor. It is understood and agreed that the Company has
only a contractual obligation to make payments of Individual Incentive Payments
under this Incentive Plan and that such payments are to be satisfied out of
general corporate funds that are subject to the claims of the Company’s
creditors.



  (C)   Change in Control. In the event of a Change in Control, the Incentive
Plan will be assumed or comparably replaced by the Company’s successor. If the
successor fails or refuses to assume or comparably replace the Incentive Plan,
each Participant will receive a pro rata Individual Incentive Payment, based
upon the number of calendar days completed in the current Plan Cycle multiplied
by an Incentive Plan Pay-Out Percentage of 1.0. Any such payment shall be a lump
sum cash payment made within ten (10) days of a Change in Control; provided,
however, that with respect to each Participant (or his or her estate, as
applicable) who, pursuant to Section 7(A) above, is eligible to receive an
Individual Incentive Payment for a given Plan Cycle without being Continuously
Employed on the date such Individual Incentive Payment is paid, such Individual
Incentive Payment shall be paid on or before the 15th day of the third month
following the later of (a) the last day of the calendar year in which such
Participant died, incurred a Disability, or was terminated by the Company for
other than Cause, or (b) the last day of the Company’s taxable year in which
such Participant died, incurred a Disability, or was terminated by the Company
for other than Cause.



  (D)   Reclassification. In the event that an Employee who is a Participant is
reclassified or demoted (for reasons other than Cause) to a position which would
not then qualify such individual as a Participant, the Employee will
nevertheless remain eligible to participate in the current Plan Cycle, provided
that he or she remains in Continuous Employment. The Employee shall be
ineligible, however, to participate in any new Plan Cycle, unless the Committee
determines otherwise in its sole discretion.



  (E)   Section 409A of the Code. Each Individual Incentive Payment under this
Incentive Plan is intended to be exempt from Section 409A of the Code pursuant
to the exception for short-term deferrals (within the meaning of the Treasury
regulations issued under Section 409A of the Code), and the Incentive Plan shall
be construed and interpreted in accordance with such intent to the maximum
extent permitted by law.



  (F)   Right to Offset. To the extent permitted by law, the Company shall have
the right to offset against its obligation to deliver amounts under any
Individual Incentive Payment any outstanding amounts of whatever nature that the
Participant then owes to the Company.

8. Limitations.

Neither the Incentive Plan nor any Individual Incentive Payment shall confer
upon a Participant any right with respect to continuing the Participant’s
employment relationship with the Company, nor shall it interfere in any way with
the Participant’s right or the Company’s right to terminate such employment at
any time, with or without Cause.

9. Amendment and Termination.

The Committee shall have the power to amend, suspend or terminate the Incentive
Plan at any time, provided that no such amendment or termination shall adversely
impair a Participant’s rights with respect to any Plan Cycle that has already
commenced.

10. Governing Law.

The Program shall be governed by the internal substantive laws, and not the
choice of law rules, of the State of Delaware.



11.   No Right of Assignment.

No Participant shall have any right to assign, alienate, or otherwise transfer
his or her rights, if any, under the Incentive Plan. Any purported assignment,
alienation or transfer by a Participant of his or her rights under the Incentive
Plan shall be null and void ab initio and of no force or effect.

1

Schedule A

TARGET INCENTIVE FACTORS FOR EACH
PLAN CYCLE

         
Level
  Target Incentive Factor
 
       
CEO
    37.5 %
 
       
Direct Reports to the CEO
    25 %
 
       
Other Management and Key Individual Contributors*
    5 - 25 %
 
       

*The Target Incentive Factors for Participants other than the CEO and the CEO’s
direct reports will be set by the CEO or an immediate supervisor of the
Participant designated by the CEO.

2